Citation Nr: 0030821	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-15 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 until his 
retirement in July 1990.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 


REMAND

The veteran maintains that he developed a neck disability and 
a right shoulder disability in service.  The veteran provided 
testimony before the undersigned Veterans Law Judge in July 
2000.  The veteran asserted that he had a herniated disc in 
his neck which caused both his neck and right shoulder 
problems.  The veteran stated that he had recently undergone 
surgery of his cervical spine by a neurosurgeon, Mark E. 
Meyer, M.D.  A review of the claims file reveals that the 
records of the recent surgery are not contained in the 
veteran's claims file.  VA must make reasonable efforts to 
obtain relevant records, including private records, that the 
veteran adequately identifies to VA.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or examined 
him for his claimed neck and right shoulder 
disabilities.  After obtaining any 
necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations which 
are not currently of record.  This should 
include a request to the Battle Creek, 
Michigan VA Medical Center for copies of 
all of the veteran's medical records dated 
from July 1990.  All records obtained 
should be associated with the veteran's 
claims file.  If the RO is unable to obtain 
any identified records the RO must identify 
to the veteran which records were 
unobtainable, the RO must describe to the 
veteran the efforts which were made in the 
attempt to obtain those records, and RO 
must describe any further action to be 
taken by VA with respect to the claim.  
Copies of all correspondence to the veteran 
must be sent to the veteran's 
representative.

2.  After the above action has been 
accomplished, the veteran should be 
scheduled for examinations by a VA 
orthopedist and by a VA neurologist.  The 
claims file should be provided to the 
examiners prior to the examinations and the 
examiners should make a thorough review of 
the veteran's medical history.  The 
examiners should obtain all indicated tests 
and studies, including X-rays and an 
electromyograph.  The examiners should 
determine what, if any, disability the 
veteran has of the neck and/or right 
shoulder.  The examiners should then 
express opinions as to whether any current 
disability found is related to any neck 
and/or right shoulder disability described 
in the veteran's service medical records.  
Reasons and bases for all opinions 
expressed should be provided.

3.  The RO must notify the veteran and his 
representative of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is necessary 
to substantiate his claims.  The RO must 
indicate which portion of that information 
and evidence, if any, is to be provided by 
the veteran and which portion, if any, by 
VA.

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for all 
issues in appellate status and inform the 
veteran of any issue with respect to which 
further action is required to perfect an 
appeal.  The supplemental statement of the 
case should describe all newly submitted 
evidence since the most recent supplemental 
statement of the case in February 2000.  
The veteran should then be provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



